Affirmed and Opinion Filed February 19. 2013




                                        In The
                                  Quitrt uf Apwats
                         3FiftI! itritt nf ixa d Iattas
                                      No. 05-12-00635-CV

                     TERRY JAMES, Appellant
                              V.
  TEXAS WORKFORCE COMMISSION ANT) PTM HEALTHCARE SERVICES, INC..
                           Appellees

                       On Appeal from the 95th Judicial I)istrict Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-14054

                             MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Lewis
                                    Opinion by Justice Lewis
       Appellant Terry James appeals the trial court’s summary judgment in favor of appellees,

the Texas Workforce Commission (“TWC”) and PTM Healthcare Services, Inc. (“PTM”).
                                                                                  In
five issues, James contends the trial court erred in failing to rule on two motions for sanctio
                                                                                                ns
against appellees’ counsel, in granting the appellees’ motion for summary judgment, and
                                                                                        in
failing to grant James’s own motion for summary judgment. We conclude the dispositive issues

before us are clearly settled in law. Accordingly, we issue this memorandum opinion pursuant
                                                                                             to
Texas Rule of Appellate Procedure 47.4. We affirm the trial court’s judgment.
                                              BACKGROUND

       James worked for PTM as a home healthcare worker. PTM fired James, and he applied

for unemployment benefits; the TWC denied his claim. James appealed that decision to the

TWC’s Appeal Tribunal, The Tribunal held a hearing and found that James had been terminated

for “misconduct connected with the work,” a statutory ground for denying unemployment

benefits that is defined as “mismanagement of a position of employment” in any one of a number

of ways, including violating company policies or rules.           See TEx,    LABOR CODE ANN.

§ 201.012(a) (West 2006). The Tribunal found specifically that PTM employees were required

to submit timesheets on or before each scheduled payday.             Following a history of late

submissions by James, and complaints by him that he was being paid late, PTM counseled him

that he was required to turn his timesheets in on time. When James untimely submitted his

timesheets for two pay periods in a row, he was fired, The Tribunal concluded:

       Since the claimant was aware of the issue about when the timesheets needed to be
       received by the employer and when he was suppose[dj to get paid, this Appeal
       Tribunal finds that the claimant mismanaged a position of employment when he
       submitted his timesheets late, causing his pay check to be issued late. Therefore,
       the claimant was discharged for misconduct connected with the work. The
       determination dated June 9, 2011, disqualifying the claimant under Section
       207.044 of the Act beginning May 29, 2011, will be affirmed.

James appealed the Tribunal’s ruling to the TWC Commission, which affirmed the Tribunal in

all respects, including adoption of the Tribunal’s findings of fact and conclusions of law.

       Having exhausted his administrative remedies, James filed suit against the TWC and

PTM, seeking judicial review of the TWC’s denial of his claim for unemployment benefits. The

parties filed cross motions for summary judgment on the issue of whether there was substantial

evidence to support the denial. The trial court granted appellees’ motion. James now appeals to

this Court.




                                                -2-
                                       SUMN1ARYjt1)GMENT IssuEs

        Jamess third, fourth, and fifth issues challenge the trial court’s rulings in the summary

judgment proceedings. James contends the trial court erred by failing to grant his motion for

summary judgment—or even to rule on it—and erred by granting appellees’ motion.

                                    Failure to Rule on James’s Motion

        The trial court’s final order grants the appellees’ motion and does not specifically address

James’s motion.     However, both motions in this ease addressed the same essential issue:

whether there was substantial evidence to support the TWC’s decision to deny James

unemployment benefits,       By granting appellees’ motion, the trial court ruled there was

substantial evidence as a matter of law. That ruling necessarily implied that James’s motion—

which argued there was not substantial evidence—must fail.            When the trial court’s ruling

granting one summary judgment motion necessarily denies another pending motion for summary

judgment on the same issue, we imply the ruling of denial. GC’I GP, LLC v. Stewart Title Guar.

Co.. 290 S.W.3d 287. 291 (Tex. App.—Houston list Dist.l 2009, no pet.). Because we imply

the trial court’s ruling of denial, we discern no error in the trial court’s failure to make a written

ruling on James’s motion for summary judgment.

                                  Summary Judgment Rulings

       We review a summary judgment motion de novo, and we ask whether the movant has

established his right to judgment as a matter of law. TEX. R. Civ. P. 166a(c): Nixon v. Mr. Prop.

Mgmt. Co., 690 S.W.2d 546, 548 (Tex. 1985). On cross-motions for summary judgment, each

party bears the burden of establishing that it is entitled to judgment as a matter of law. City of

Garland v. Dallas Morning News, 22 S.W.3d 351, 356 (Tex. 2000). When the trial court grants

one motion and denies the other, the reviewing court should determine all questions presented.




                                                 -3-
Id. We uphold a sunmiary judgment on any ground supported by the evidence and pleadings.

Carr   .   13 ras her. 776 S.W.2d 567. 569 (Tex. 1989).

           A TWC ruling regarding benefit payments carries a presumption of validity.

Coilingv worth Gcn. Hasp. v. Ilunnicun, 98X S.W.2d 706. 708 (Tex. 1998). The party challenging

the ruling has the burden to show it was not supported by substantial evidence.             Id.    An

administrative decision is supported by substantial evidence if the evidence as a whole is such

that a reasonable mind could have reached the same conclusion the judge reached.                  Tex.

Alcoholic Beverage Co,mnn v.        Cabanas,   313 S.W.3d 927, 930 (Tex. App.—DaIlas 2010, no

pet.). “Substantial evidence is more than a scintilla and less than a preponderance.’ Id. Indeed,

the evidence may actually preponderate against the decision of the TWC, but nevertheless satisfy

the substantial evidence standard. Id. Whether the TWC’s decision is supported by substantial

evidence is a question of law for the trial court. Murray v. Tex. Workftrce Jo,nm ‘n, 337 S.W.3d
522. 524 (‘fex. App.—Dallas 2011, no pet.).

           In this case, although the parties agree that James was fired, they disagree as to why he

was fired. James contends he was fired in retaliation for filing a wage claim against PTM. The

TWC decision adopted PTM’s contention that James was fired for refusing to follow company

rules and policies, specifically, the company’s rule that timesheets had to be turned in on or

before payday.      It was James’s burden in the trial court to show the TWC decision was not

supported by substantial evidence. See Collingsworth Gen. Hasp., 988 S.W.2d at 708. To be

entitled to summary judgment, thereft)re, James was required to negate the TWC finding that he

was fired for violating company rules about submitting timesheets.          James contends in his

motion that the PTM administrator, Christina Ikhile, told James’s client that James was fired

because the company was tired of him suing it. The client (who is James’s cousin) testified to




                                                  -4-
 that effect at the TWC hearing. James also contends Ikhile admitted during the TWC hearing

 that he was fired because the company was tired of him suing it.

           Our review of the record, however, indicates lkhile denied James was tired for suing the

company and denied she told the client he was. Instead, Lkhile testified James was consistently

late submitting timesheets, even after being warned.             She testified she was the company

administrator who fired James, and she stated that she did           So   because he refused to follow

company rules about submitting timesheets. She testified concerning when James’s last two

timesheets were due, and when they were submitted; according to her testimony, both timesheets

were late. As the fact finder in this case, the agency could believe lkhilc and disbelieve James’s

cousinclient. Ikhile’s testimony is more than a scintilla of evidence: reasonable minds could

believe her rather than a witness related to James.          Thus, it meets the substantial evidence

standard for the trial court’s review.      We cannot substitute our view of the evidence for the

agency’s, even if we might have decided the case differently. Because James did not negate the

company’s stated reason for firing him, he did not show himself entitled to judgment as a matter

of law.       Therefore, the trial court correctly (albeit implicitly) denied his summary judgment

motion.


          For appellees to have been entitled to judgment as a matter of law, they had to prove

there   was    substantial evidence supporting the TWC’s decision to deny James unemployment

benefits. Again, Ikhile’s testimony suffices to meet the substantial evidence test. Therefore,

appellees were entitled to judgment as a matter of law, and the trial court correctly granted their

summary judgment motion.

          We overrule appellant’s third, fourth, and fifth issues.




                                                   —5-
                                                           Sanctions Issues

               In his first two issues. James contends the trial court erred by failing to rule on his two

      motions for sanctions. The first motion sought sanctions against the TWC’s counsel in
                                                                                            response
      to the TWC’s plea to the jurisdiction.’             The second motion sought sanctions against PTM’s

      counsel for purportedly filing an untimely and “fictitious” supplemental response in the
                                                                                               summary
      judgment proceeding: Our record does not contain orders resolving either motion.

               Appellees respond that James failed to comply with local rules and, as a result, the

     motions were never before the trial court for a ruling. Both motions are in our record; neither

     motion contains a certificate of conference. Local rules require a certificate of conference
                                                                                                  on
     every civil motion, and a clerk is not permitted to set a hearing on the motion absent
                                                                                            such a
     certificate. See DALLAS (TEx.) Civ. DI5T. CT. Loc. R. 2.07(a) (“No counsel for a party shall
                                                                                                  file,
     nor shall any clerk set for hearing, any motion unless accompanied with a ‘Certificate
                                                                                            of
     Conference’ signed by counsel for movant in one of the forms set out in Rule 2.07(c)”).
                                                                                             The
     record does not indicate James sought to have a hearing set on either motion. The trial
                                                                                             court
     could not have considered granting the sanctions motions without a hearing because of
                                                                                           due
     process concerns. See, e.g.. Magnuson v. Mullen, 65 S.W.3d 815, 823 (Tex. App.—Fort Worth

     2002, pet. denied) (due process requires notice of possibility sanctions will be impose
                                                                                             d and
     opportunity to be heard).

              We conclude the trial court did not err in regard to either sanctions motion. We overru
                                                                                                      le
    James’s first and second issues as well.

1. The TWC’s plea contended that James had not strictly complied with the requirements of the
                                                                                              Texas Unemployment
Compensation Act because he did not timely tile the suit and because he did not name all
                                                                                               parties to the TWC
proceedings as defendants.

2. The supplemental summary judgment response informed the trial court that James had been
                                                                                                       declared a vexatious
litigant and had not posted security or obtained permission to sue as the vexatious litigant statute
                                                                                                     requires. We note that
James’s status has no bearing on our resolution of the summary judgment issues before us.




                                                              -6-
                                         CONcLUSION

      We have decided all of James’s issues against him. Accordingly, we affirm the trial

court’s judgment




                                                                                    of Appiahi
                                     (Court
                        .Fift1i IisIrirt of ixa at at1a
                                          JUDGMENT

TERRY JAMES, Appellant                                On Appeal from the 95th Judicial District
                                                      Court, Dallas County, Texas
No. 05 I 20O635-CV                                    Trial Court Cause No. 1 l14054.
                                                      Opinion delivered by Justice Lewis.
TEXAS WORKFORCE COMMISSION &                          Justices Bridges and Lang participating.
PTM HEALTIICARE SERVICES. INC.,
Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
     It is ORDERED that appellee TEXAS WORKFORCE COMMISSION & PTM
HEALTHCARE SERVICES, [NC. recover their costs of this appeal from appellant TERRY
JAMES.


                        th
                        19
Judgment entered this        day of February, 2013.




                                                      DAVID LEWIS
                                                      JUSTICE